Citation Nr: 0205441	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance of another person or 
based on being housebound.

 
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In February 2001, the Board remanded the veteran's claim to 
the RO for additional development, to include VA 
examinations.  The development has been completed and the 
case is ready for final appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is presently service connected for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; left popliteal muscle injury and left popliteal 
nerve neuropathy, both evaluated as 10 percent disabling.

3.  The veteran's service-connected PTSD renders him unable 
to independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114(1)(s), 1502, 1521, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.350, 3.351, 3.352(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Initially, the Board finds that the appellant's claim 
of entitlement to SMC based upon the need for regular aid and 
attendance is sufficiently substantiated in the record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further duty to assist exists with 
respect to the claim.  In this regard, in a letter from the 
RO to the veteran, dated in March 2001, he was informed of 
the VCAA's notification requirements and of the information 
and evidence that would be needed to substantiate his claim.  
The appellant has provided evidence and the reports of recent 
examinations include sufficient information directed to the 
benefit he seeks.  Pursuant to a Board remand in February 
2001, the veteran was provided two VA examinations in order 
to assess his need for aid and attendance.  There is no need 
to delay the matter further to review any possible 
application of the VCAA since the Board finds the benefit 
should be granted on the current record.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim without 
prejudice to the veteran.

I.  Factual Background

The veteran contends that his service-connected PTSD renders 
him so helpless that he requires the aid and attendance of 
another person in order to perform the regular activities of 
daily living.  Alternatively, he contends that his service-
connected PTSD renders him housebound.  The veteran is 
presently service connected for PTSD, evaluated as 70 percent 
disabling; left popliteal muscle injury and left popliteal 
nerve neuropathy, both evaluated as 10 percent disabling.

Medical reports, dated in April and June 1999, submitted by 
James W. Mathews, Jr. M.D., are of record.  In April 1999, 
Dr. Mathews related that the veteran was not bedridden and 
that he did not spend any hours in bed during the daytime.  
It was reported that the veteran was not able to dress, 
bathe, attend to the wants of nature, or walk in and out of 
his home unassisted.  However, he was able to eat unassisted.  
Dr. Mathews indicated that improvement in the veteran's 
condition was not anticipated.  It was noted that the veteran 
had marked stiffness, decreased range of motion and organic 
brain syndrome secondary to Parkinson's disease.  A diagnosis 
of a history of an infection of the right optic nerve was 
entered.  In June 1999, Dr. Mathews reported that the 
veteran's PTSD constituted a medical necessity and a factor 
in his housebound and aid and attendance care. 

An August 1999 VA PTSD examination report reflects that the 
veteran's claims files were not made available to the 
examiner.  It was noted that a friend of the veteran had 
driven him and his spouse to the examination.  The examiner 
reported that the veteran experienced significant discomfort 
during the interview, that he became emotionally distressed 
at several points, and that several breaks were necessary in 
order for the appellant to be comforted by his wife.  The 
veteran related that he had problems with memory deficits, 
nightmares and intrusive thoughts of combat several times a 
week, and difficulty staying and falling asleep.  He related 
that he only slept a total of three hours a night.  It was 
reported that the veteran got lost in his own home and was 
unable to provide for his hygiene needs.  In addition, the 
veteran was easily confused and experienced significant 
difficulty with his memory.  The veteran's wife indicated 
that the veteran had been diagnosed with Parkinson's 
disorder, vascular disease, and hardening of the arteries in 
his brain.  She related that he had immense difficulty with 
his memory, that he was easily confused and that he would get 
lost in his own home.  She indicated that he had significant 
difficulty in controlling his urine and bowel functions, and 
that he required assistance to get from his wheelchair to his 
bed or to the bathroom.  The veteran related that he had 
experienced increased difficulty with his PTSD symptoms since 
he had retired from work.  

The veteran was described by the VA examiner in August 1999 
as being appropriately dressed to the situation and well 
groomed.  His personal hygiene was described as good, as he 
was neat and clean.  The veteran was noted to have been 
cooperative throughout the interview.  While the veteran was 
oriented to person, place and situation, he was not oriented 
to time and could not remember the date or the year.  
Attention and concentration skills were not intact as the 
veteran could not subtract serial 7's from 100 and do simple 
computational problems.  His abstraction abilities were 
markedly impaired as he could not find similarities in paired 
objects and interpret proverbs.  His judgment did not appear 
to be intact.  The veteran exhibited some impairment in 
memory functions, as he was unable to recall hidden objects 
and two of three unrelated words after a period of five 
minutes.  The veteran was able to repeat four digits forward 
and two digits in reverse order of presentation.  The 
examiner indicated that the veteran's intelligence was in the 
average range of intellectual functioning based on his self-
reported history. 

During the August 1999 VA examination, the veteran's thoughts 
were confused through parts of the session.  The veteran's 
speech was at times circumstantial and, at other times, 
relevant and coherent.  The veteran denied that he had ever 
experienced hallucinations or delusions.  However, his wife 
disagreed and reported that he veteran saw people and animals 
that were not present on a daily basis and that he would 
became upset when she could not see them.  After the 
veteran's wife informed the examiner that the veteran had 
difficulties with hallucinations, he became slightly 
irrational and informed her that she did not have to tell the 
examiner everything.  The veteran's affect was appropriate at 
times to thought content, and at other times he became 
emotionally upset over simple requests such as verifying his 
social security number.  His mood was depressed.  The veteran 
appeared very anxious when he discussed his military history, 
symptoms of PTSD, and medical problems.  He related that he 
was frequently depressed over his inability to drive a car 
and because of his significant medical problems.  The veteran 
adamantly denied having any suicidal ideation, and he stated 
that he did not have a plan or intent of self-injury.  He 
denied any history of suicidal behaviors. 

The examiner in August 1999 concluded that the veteran was 
able to understand the basic directions and intent of the 
examination.  He appeared to be unable to relate to others in 
a work setting due to age, physical problems, and his PTSD 
symptoms.  The veteran appeared unable to sustain the 
attention needed to do repetitive tasks and was unable to 
tolerate the stressors and pressures associated with day to 
day work activities.  The veteran's spouse indicated that she 
was unable to continue providing the degree of assistance 
required by the veteran.  It was the examiner's opinion that 
due to the fact that the veteran required assistance with all 
of his hygiene needs, his need for assistance in moving from 
his wheelchair to the bed or toilet, and his need for 
constant supervision due to his tendency to become confused, 
the family would benefit immensely form aid and attendance.  
An impression of chronic and delayed PTSD was entered.  

An August 1999 VA Aid and Attendance examination report 
reflects that the claims files were not made available to he 
examiner for review.  It was noted that the veteran arrived 
to the examiner in a wheelchair pushed by a friend.  The 
veteran's spouse accompanied the veteran to the examination 
from their home.  The examiner reported that the veteran was 
able to walk short distance with a walker but that he did not 
bring the walker to the examination.  The veteran was legally 
blind in the right eye and his best corrected vision in the 
left eye was 5/200.  He wore glasses.  The veteran's spouse 
was noted to have managed the family finances and to have 
some power of attorney.  The examiner related that the 
veteran needed someone to help him to protect himself from 
the hazards or dangers of his daily environment.  The veteran 
related that he felt dizzy at times, had urgency 
incontinence, and did not use diapers or pads.  The veteran 
was oriented times three but had some difficulty in trying to 
remember the year.  The veteran related that during a typical 
day, he would read, watch television and take a ride with his 
wife.  

A physical examination of the veteran in August 1999 revealed 
that he was well built, had good sitting posture, and was 
well nourished (i.e., his weight had not fluctuated over the 
previous year).  The veteran was noted to have been in a 
wheelchair.  An examination of the upper extremities revealed 
limitation of motion in shoulder flexion.  The veteran was 
noted not to have been able to bathe and feed himself, and 
that he needed assistance with his bath and dressings.  There 
was some edema in the left ankle and foot.  There was some 
slight limitation of flexion in both knees and hips.  The 
veteran had limitation of motion of the cervical and lumbar 
spine.  The veteran was noted to have been status-post 
fracture of the left hip for which he underwent a total hip 
replacement.  There was no muscle atrophy noted but there was 
mild ataxia of the lower extremities.  Diagnoses of 
Parkinson's disease, status-post left hip replacement and 
legally blind in the right eye were recorded by the examiner.

A March 2001 VA Aid and Attendance VA examination report 
reflects that the veteran arrived to the examination in an 
ambulance.  The veteran complained that he was bedridden.  He 
related that he had to be fed and that he wore diapers.  He 
also related that he had uncontrollable bowel and bladder 
functions, and that he was unable to sit up by himself.  He 
related that he needed total help with all functions.  The 
examiner indicated that the veteran had poor nutrition and 
that he had to be fed through a feeding tube.  His gait was 
described as bedridden.  It was noted that the veteran spent 
the duration of the day and evening in bed with the exception 
of an hour or two.  A physical evaluation revealed that the 
veteran did not have a grip.  The examiner related that 
someone had to do everything for the veteran, that he was in 
a hospital gown at all time, and that he was unable to be 
moved.  The examiner was unable to correspond with the 
veteran.  The examiner also noted that the veteran had no 
control over his bladder or bowel.  He was noted to have loss 
of memory and organic brain syndrome.  It was noted that the 
veteran was bedridden and that he only went out of the house 
to attend a doctor's appointment or the hospital in an 
ambulance.  He was noted to have a Foley catheter.  The 
examiner determined that the veteran was unable to walk 
without the assistance of another person.  Overall, it was 
the examiner's opinion that the veteran was in need of aid 
and attendance of the another person due to PTSD.  Diagnoses 
of PTSD, "c disc," arteriosclerotic heart disease, "s/p 
PJCA 98," cerebrovascular insufficiency with bowel 
incontinence, urinary incontinence, Parkinson's disease and 
esophagitis were recorded.  The examiner certified that the 
veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

In March 2001, the RO in Montgomery, Alabama sent a letter to 
James W. Mathews, JR., M.D., and requested that he clarify 
whether or not he considered the veteran to be housebound and 
requiring aid and attendance as a result of his service-
connected PTSD.  A response from Dr. Mathew's office reflects 
that the veteran was considered to be completely bedridden 
and needed assistance with all things.  It was noted that the 
veteran was unable to sit up, and that on previous 
examinations, he was able to eat unassisted.  

A VA Social and Industrial Survey report was received by the 
RO in January 2002.  It was noted that the interview was 
conducted in the veteran's home.  The examiner noted that the 
claims folder and BVA remand had been reviewed.  The 
interview was conducted with the veteran's spouse as he was 
unable to articulate.  At the time of the interview, the 
examiner observed that the veteran was dressed in a hospital 
gown and socks and was lying down in a computerized hospital 
bed.  According to the veteran's spouse, the bed would 
electronically turn the veteran in order to prevent bedsores.  
The veteran had an indwelling catheter and a feeding tube.  A 
hoyer lift was also in the veteran's room.  The veteran's 
wife reported that when the veteran was discharged from the 
service, she noticed that he was very nervous, had problems 
with his temper, was unable to stand a lot of noise and 
crowds.  She related that he began to experience nightmares, 
flashbacks, night sweats, and frequent crying spells.  She 
explained that the veteran's flashbacks consisted of the 
veteran having thoughts that soldiers were in and around his 
home.  She stated that she had to contact the local police to 
search the home in order to reassure him that no one was 
there.  It was noted that the veteran had been diagnosed with 
PTSD.  
During the interview, the veteran's wife indicated that in 
October 1999, the veteran reportedly experienced a nervous 
breakdown and was hospitalized for one week. The veteran's 
spouse noted that prior to his admission, the veteran talked 
a lot about soldiers being in and around the home, that he 
seemed confused, and had experienced memory problems.  He 
also complained about needing to find his wife and home.  It 
was noted that since the veteran's discharge from the 
hospital, that he had been bedridden, unable to talk, and 
totally dependent on her for all of his care.  It was 
reported that the veteran had to be assisted with all 
activities of daily living such as, eating, bathing, 
dressing, and cleaning himself.  The veteran was reportedly 
incontinent of bowel.  His wife stated that when he was in 
pain, he would point to the location of pain but that he was 
unable to speak.  The veteran's spouse indicated that because 
of her health and the veteran's level of dependency, she had 
hired a caregiver, who was in the room with the veteran at 
the time of the examination.  It was the overall evaluation 
of the examiner that the veteran required the care of another 
person.  The examiner indicated that the veteran was in total 
care (i.e., totally dependent on another for all of his 
care).  It was the opinion of the examiner that the veteran 
was in need of the care and assistance of another person on a 
regular basis to protect himself from the hazards of dangers 
incident to his daily environment and to support his efforts 
to simply live from day to day.  

II.  Legal Criteria

Under applicable law, special monthly compensation is payable 
where a veteran has service-connected disability which 
renders him permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  In determining the need for regular 
aid and attendance, consideration will be given to the 
inability of the veteran to dress or undress himself, or to 
keep himself clean; frequent need of adjustment of any 
prosthetic which by reason of the disability cannot be done 
without aid; inability of the veteran to feed himself; 
inability to attend to the wants of nature; or incapacity to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such service-connected disability or 
disabilities is permanently housebound, then special monthly 
compensation may be paid.  For these purposes, the 
requirement of "permanently housebound" will be considered to 
have been met when the veteran is substantially confined to 
his house or immediate premises due to a service-connected 
disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1114(s) (West. 2001).

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran contends that his service-connected PTSD renders 
him so helpless that he requires the aid and attendance of 
another person in order to perform the regular activities of 
daily living.  Alternatively, he contends that his service-
connected disability renders him housebound.  The veteran is 
presently service connected for a variety of disabilities, 
including PTSD, evaluated as 70 percent disabling; left 
popliteal muscle injury and left popliteal nerve neuropathy, 
both evaluated as 10 percent disabling.

In the present case, the evidence shows that the veteran does 
require the regular aid and attendance of another person for 
the performance of the regular activities of daily living.  
The issue is whether such need is a result of service-
connected disability.  Special monthly compensation is 
payable where a veteran is need of regular aid and attendance 
as a result of a service-connected disability. 38 U.S.C. 
1114(l).  Thus, the Board can not consider impairment 
resulting from the veteran's non service-connected 
disabilities, such as the veteran's Parkinson's disease, in 
determining the veteran's need for special monthly 
compensation for regular aid and assistance.  Instead, the 
Board must consider only that impairment resulting from his 
service-connected disabilities.

The appellant, who resides in his own home, is not confined 
to a nursing home because of mental or physical infirmity.  
Consequently, these enumerated criteria are not applicable 
and do not support a claim of entitlement to special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person.  

As discussed above, the veteran is service-connected for 
PTSD, evaluated as 70 percent disabling; and the medical 
evidence shows that he requires frequent medical treatment 
and attention due to that disability.  However, the evidence 
also indicates that he has significant functional impairment 
due to conditions which are not service-connected, including 
organic brain syndrome secondary to Parkinson's disease.  
However, the evidence does suggest that there is any 
inability on the veteran's part to dress or undress himself, 
keep himself clean, feed himself, or attend to the wants of 
nature because of his service-connected PTSD.  In support of 
this conclusion, private and VA medical records, dated in 
June 1999 and March 2001, respectively, reflect that it was 
the opinion of the examiners that the veteran was in need of 
aid and attendance due to PTSD.  In addition, a VA Social and 
Industrial Survey report reflects that the veteran was unable 
to articulate, so the interview was conducted with the 
veteran's spouse.  During the interview, the veteran's spouse 
indicated that prior to the veteran's hospitalization for a 
nervous breakdown in October 1999, he had talked about 
soldiers being in and around his home, was confused and had 
memory problems.  The veteran's spouse reported that after 
the October 1999 hospitalization, the veteran became 
bedridden, unable to talk and totally dependent on her for 
all of his care, such as eating, bathing, dressing and 
cleaning himself.  Indeed, at the time of the Social and 
Industrial Survey, the veteran was lying in a computerized 
hospital bed, was dressed in a hospital gown and socks, and 
was accompanied by his caregiver.  At that time of the Social 
and Industrial Survey, it was the opinion of the VA examiner 
that the veteran needed the care and assistance of another 
person on a regular basis in order to protect himself from 
the hazards and danger incident to his daily environment and 
to support his efforts to simple live on a daily basis.  
Thus, resolving the benefit of the doubt in the veteran's 
favor, his need for regular aid and attendance of another 
person, overall, is deemed to be due to the service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Thus, the benefit sought 
on appeal is granted.

Consideration as to whether the appellant is housebound and 
entitled to special monthly compensation under 38 U.S.C.A. § 
1114(s) is not necessary in this case because that benefit is 
a lesser and included benefit under 38 U.S.C.A. § 1114(l).


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to SMC based on a need for regular aid and 
attendance of another person is granted, subject to the 
regulations governing the payment of monetary awards.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

